Citation Nr: 1449956	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-03 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected chronic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 2000 and from March 2003 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that denied the benefits sought on appeal.  The board remanded the issue in March 2014 for further notice, evidentiary development, and adjudication.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2013.  A transcript of that hearing has been associated with the Veteran's claims file.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for entitlement to service connection for sleep apnea.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection on a secondary basis is warranted when it is shown that disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that he has sleep apnea that he believes is directly related to his time on active duty.  In the alternative, the Veteran contended in a February 2013 statement that he believes his sleep apnea has been caused or worsened by his service-connected chronic rhinitis.

Regarding diagnosis of the Veteran's claimed sleep apnea, the Board first notes that his service treatment records are silent for any complaints or diagnoses of sleep apnea, although he responded "Yes" when asked in an August 2003 post-deployment report if he was "still feeling tired after sleeping."  No diagnosis was made at the time, however, and at a medical examination conducted in February 2005, the Veteran was found to have normal neurological and respiratory systems.  In addition, on medical history reports completed in January 2002 and February 2005, the Veteran responded "No" when asked if he had any problems sleeping.  Post-service medical records reflect that the Veteran was first diagnosed with sleep apnea in August 2006 following a sleep study that was conducted pursuant to an "apneic episode" or seizure the Veteran experienced in July 2006.  Since that time, he has continued to seek treatment for sleep apnea.  However, the Veteran denied experiencing problems with sleeping or daytime sleepiness at a December 2004 private treatment visit; his first complaints of such symptoms occurred at a May 2005 appointment, although no diagnosis was made at that time.  The Veteran has also submitted two letters from private physicians concerning his claimed sleep apnea.  In an August 2008 letter, a private physician stated that she reviewed the Veteran's records and noted that he reported "symptoms consistent with sleep apnea during time period while in military service."  She opined that "known data for sleep apnea makes likelihood of sleep apnea during military service very high."  Similarly, in a January 2014 letter, a second physician noted that the Veteran "suffers from chronic obstructive rhinosinusitis and this condition could worsen his underlying obstructive sleep apnea."

The Veteran and his friends and family members have also submitted multiple written statements in support of his claim, and the Veteran testified before the undersigned Veterans Law Judge at a hearing in January 2009.  At that hearing, as in his multiple written statements, the Veteran contended that he first developed problems with sleep while in service, and that those symptoms have continued from his time on active duty to the present.  He has contended in addition, in a February 2013 statement to VA, that he believes his in-service snoring to have been the beginning of his currently diagnosed sleep apnea, and that in the alternative his sleep apnea was caused or worsened by his service-connected chronic rhinitis.  In addition, the Veteran's wife submitted a statement in January 2013 stating that she first noticed the Veteran's loud snoring during a camping trip in August 2004; a friend similarly submitted a statement in January 2013 indicating that he had been on a camping trip with the Veteran in the winter of 2004 and had noticed him snoring at that time.

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2014).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  

In that connection, the Board notes that the Veteran has contended, to both VA and his treatment providers, that he first experienced symptoms of sleep apnea in service and that those problems have continued to the present.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he had firsthand knowledge, such as an injury during service or symptoms of a current disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability requiring medical expertise.  See id.  

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Here, the Veteran contends that he experiences obstructive sleep apnea related to service, or in in the alternative that the disorder has been caused or worsened by his service-connected rhinitis.  The Board notes that the Veteran underwent VA examination concerning this claim in May 2014, with an addendum opinion added in July 2014.  Report of the May 2014 examination reflects that the Veteran complained of experiencing chronic headaches and snoring in service, as well as feeling exhausted despite sleeping seven to eight hours.  The examiner noted that the Veteran had an established diagnosis of obstructive sleep apnea and used a CPAP machine each night to aid in sleep.  The examiner opined, however, that the disorder is less likely than not related to service.  In so finding, the examiner reasoned that the Veteran was not seen by a physician or medic in service for any complaints of headache or fatigue and was not diagnosed with sleep apnea until three years after his separation from service.  In the July 2014 addendum opinion, a second VA examiner opined that the Veteran's sleep apnea is less likely than not "proximately due to or the result of" his service-connected rhinitis.  However, in providing this opinion, the examiner stated only that there was "[n]o documentation found indicating significant complications from allergic rhinitis."  She did not opine as to whether the Veteran's service-connected rhinitis has worsened his sleep apnea.

Thus, the Board finds that additional VA examination and medical opinion are required to address these contentions.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional examination and medical nexus opinion regarding the etiology of the Veteran's claimed obstructive sleep apnea.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that another medical examination and opinion are needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for sleep apnea, including as secondary to service-connected rhinitis.  38 U.S.C.A. § 5103A (West 2013).  Thus, on remand, in addition to conducting a thorough examination, the designated examiner must provide a medical nexus opinion with respect to the Veteran's diagnosed sleep apnea.  The opinion must address whether the Veteran has sleep apnea that is traceable to his period of active military service.  The examiner must include a well-reasoned medical opinion addressing the onset of any such diagnosed disability and the medical probabilities that any such disability is related to the Veteran's time in service.  The examiner must also provide a well-reasoned opinion as to whether the Veteran's currently diagnosed sleep apnea has been worsened by his service-connected chronic rhinitis.  In the context of any negative opinion, the examiner must provide a thorough discussion of the opinions submitted by private physicians dated in August 2008 and January 2014 concerning the possible etiology of the Veteran's current sleep apnea, as well as the contentions of the Veteran and his friends and family concerning the onset of his obstructive sleep apnea either during or shortly after service. See 38 U.S.C.A. § 5103A(d).

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2014).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's reports must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must review the medical evidence of record, including a thorough review of the Veteran's service treatment records, his post-service medical history, and a history elicited from the Veteran.  The examiner must offer a fully reasoned, detailed opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed sleep apnea disorder is traceable to the Veteran's active military service.  The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed sleep apnea has been caused or made chronically worse by the Veteran's service-connected chronic rhinitis.  

In the context of any negative opinion, the examiner must provide a thorough discussion of the opinions submitted by private physicians dated in August 2008 and January 2014 concerning the possible etiology of the Veteran's current sleep apnea, as well as the contentions of the Veteran and his friends and family concerning the onset of his obstructive sleep apnea either during or shortly after service.  The examiner must also discuss the August 2003 post-deployment report in which the Veteran responded "Yes" when asked if he was "still feeling tired after sleeping," as well as the articles the Veteran has submitted concerning a link between rhinitis and sleep apnea, in the context of any negative opinion.  

2.  The AOJ must ensure that all examination reports comply with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



